DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-7 and 10-19 are pending in this application, of which claims 1 and 10 are independent claims. Claims 8 and 15 have been cancelled by the Applicant, and claims 9 and 20 have been withdrawn from consideration due to previous restriction.
Applicant’s arguments based on the remarks filed on 04/26/2021 with respect to claims 1-7, 10-14 and 16-19 have been fully considered, and persuasive. The rejections of claims 1-7, 10-14 and 16-19 have been withdrawn. 
Allowable Subject Matter
The present claims 1-7, 10-14 and 16-19 are allowable.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
 Regarding claims 1 and 10, the examiner agreed with the Applicant’s arguments shown in the Remark filed on 04/26/2021, in which from the top of page 1 to the last paragraph page 2, the examiner agreed with the Applicant that 1, 10 and 14 (with claim 15 cancelled) has positioned the current application into allowable condition by overcoming most of the previously known prior art references. The combination of Wetzel and Griffin, whether alone or in combination with other well-known prior art references, fails to teach or suggest, in combination with the other required elements as a whole: “A case to hold a mobile device comprising: an extendable member with a narrow end and a wide end wherein the narrow end is attached to the hinge; an elevated portion located on the wide end; wherein a center of the elevated portion defines an aperture configured to enable a user of the case to reach inside the aperture to pull the extendable member from the opening about the axis defined by the hinge,” as currently recited in claims 1 and 10 and with the support from the disclosure as shown in Figures 2 and 10 and paragraphs [0022]-[0024] of the current application. 
Other prior arts of record, Sandlofer et al. (US 9473190); Fathollahi et al. (US 9917937); Segal et al. (US 2012/0025039); and Moody et al. (US 2018/0220782) whether alone or in combination with other known prior arts of record also fail to disclose: “an extendable member with a narrow end and a wide end wherein the narrow end is attached to the hinge; an elevated portion located on the wide end; wherein a center of the elevated portion defines an aperture configured to enable a user of the case to reach inside the aperture to pull the extendable member from the opening about the axis defined by the hinge, as currently recited in the amended claims 1 and 10 of the current application.
1 and 10 are therefore allowable 
Regarding the dependent claims, due to their dependencies with respect to the above allowable base claims, the dependent claims 2-7, 11-14 and 16-19 are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Yair (US Pat. 8651529) teaches a stand for book having an extendable member.
Homer et al. (US Pub. 2007/0062089) teaches a supporting stand for an electronic display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUWEN PAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
June 13, 2021